Citation Nr: 1728532	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Texas Army National Guard from March 1990 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding is associated with the record.
 
In November 2014, the Board reopened and remanded the appellant's claim for further development.  The case has since been returned to the Board for appellate review.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the November 2014 remand, the appellant was afforded a VA examination in December 2015.  However, the examiner's opinion appears internally inconsistent.  In this regard, the examiner opined that it was at least as likely as not that the appellant had a back disorder that preexisted his period of ACDUTRA from March 1990 to June 1990.  However, the examiner also stated that the appellant's back disorder first manifested during his period of ACDUTRA.  Moreover, the examiner's supporting rationale is unclear.  For example, the examiner stated that there was no evidence that the appellant's short stay in service aggravated or impacted his back in a permanent way.  However, she also stated that the record showed that the appellant's back condition flared up by bending during service and that the severity of his back pain seemed related to bending.  Therefore, a remand is necessary to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, in November 2014, the Board directed the AOJ to determine whether the appellant's service with the Texas Army National Guard from March 1990 to June 1990 was state-controlled or federal service.  In a February 2017 memorandum, the Appeals Management Center (AMC) stated that further development to determine whether the appellant served under Title 10 or Title 32 was necessary because the record showed that he reported an injury during basic training and was on Active Duty Training (ADT).  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In the present case, the appellant had a period of ACDUTRA from March 1990 to June 1990.  However, the AOJ did not make a determination as to whether the period of service was state-controlled or federal service, as directed in the November 2014 remand.  Therefore, on remand, the AOJ should clarify this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Houston VAMC dated from December 2015 to the present.  

2.  The AOJ should make a finding of whether the Veteran's period of ACDUTRA from March 1976 to April 1976 was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401.  If any additional development is needed, the AOJ should undertake such steps. See M21-1R, Part III, subpart ii, 6.3.

The AOJ's determination of whether the Veteran had federal service during this time period should be documented in the file.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the December 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current back disorder.  An additional examination of the appellant should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  

The examiner should note that the appellant is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should state this with a fully reasoned explanation.

(a)  The examiner should address whether the appellant had a back disorder that preexisted his period of ACDUTRA from March 1990 to June 1990 or whether his condition resolved after his football injury that had occurred prior to service.

(b)  If the examiner finds that the appellant had a preexisting back disorder, he or she should state should state whether the disorder worsened in severity during ACDUTRA and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

(c)  If the examiner determines that the appellant did not have a preexisting back disorder, he or she should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's back disorder first manifested during his period ACDUTRA from March 1990 to June 1990 or is otherwise causally or etiologically to that period of service.

In rendering his or her opinion, the examiner should also address the fact that the appellant sustained a workplace injury to his back in June 2003. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




